                                                    ,   ..   ~--·~-      .------ -- ---- -
                                                    II ~r~ns ~lJ1'J"··
                                                    .
                                                    ~ 'r1(')(',
                                                    J'·-....--'·
                                                                           If~" T'T'
                                                                       J1- \-'A•~
                                                    1 1r·· ,-,,..,.,.1'•~1"'--. ·,   ·r   l,:
                                                    ;•l_.L,.!:·_         ,,_·\_'   i_.
                                                    .;
UNITED ST ATES DISTRICT COURT                           I    ;"It' C' :' •
                                                        I    ~   - - ...
SOUTI IERN DISTRICT OF NEW YORK
                                                                                           11/11/JO!C,
 United States of America                                                                       Order of Restitution

                   v.                                                                              18 Cr. 434 (JGK)

 BASILIO RAMIREZ,

                               Defendant.


         Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Jacob R. Fiddelman, Assistant

United States Attorney, of counsel; the presentence report; the Defendant's conviction on Count

Two of the above Indictment; and all other proc,~edings in this case, it is hereby ORDERED that:

         1. Amount of Restitution. BASILIO RAMIREZ, the Defendant, shall pay restitution in

the total amount of $50,525.00 to the victim of the offense charged in Count Two. The name,

address, and specific amount owed to the victim is set forth in the Schedule.of Victims attached

hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send payments

to the new address without further order of this Court.

         2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of co-defendants LENIN GlJZl\V\N-IIIDALGO and ANA VIANEL Y MOLINA

under docket number 18 Cr. 434 (JGK), should he/she be convicted and ordered to make restitution

for the offenses in this matter. Defendant's liability for restitution shall continue unabated until

either       the   Defendant     has   paid   the       full          amount              of    restitution   ordered




03.14.2019
herein, or every victim has been paid the total amount of his loss from all the restitution paid by

the Defendant and listed co-defendants in this matter.




Dated: New York, New York

              ;&/11111-
                 1I                          /-,~ (;((~                    -
                                             HONORABLE JOHN G. KOELTL
                                             UNITED STATES DISTRICT JUDGE
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    United States of America                                                    Schedule of Victims

                  v.                                                              18 Cr. 434 (JGK)

    BASILIO RAMIREZ,

                               Defendant.


-

    Name                                    Address                             Amount of Restitution
    United States Internal Revenue          IRS-RACS                            $50,525.00
    Service                                 Attn: Mail Stop 6261, Restitution
                                            333 W. Pashing Ave.
                                            Kansas City, MO 64108




    Total                                           -:                          $50,525.00




03.14.2019
